Per Curiam.

— The appellant, defendant below, brings this case here on appeal from a judgment of the district court for the City and County of Denver, complaining of a judgment rendered by said court on a trial to a jury.
The only assignment of error made by appellant in this case is that the complaint does not state facts sufficient to constitute a cause of action. An examination of the complaint satisfies us that this contention is not tenable, and that the judgment of the trial court should be affirmed, which is accordingly done.

Judgment affirmed.

Walling, Judge, not participating.